ACCEPTED
                                                                                       03-14-00607-CV
                                                                                              4215585
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  2/19/2015 2:56:38 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              No. 03-14-00607-cv

                                                      FILED IN
                    IN THE COURT OF APPEALS FOR 3rd COURT  OF APPEALS
               THE THIRD DISTRICT OF TEXAS AT AUSTINAUSTIN, TEXAS
                                                              2/19/2015 2:56:38 PM
                                                                JEFFREY D. KYLE
                            KENNETH M. HARDIN,                        Clerk
                                 Appellant

                                       vs.

                                JOSEPH LELLA,
                                   Appellee


             OPPOSED MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLANT’S BRIEF



TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, Kenneth M. Hardin, Appellant, and files this Opposed

Motion for Extension of Time to File Appellant’s Brief and in support thereof

would respectfully show the Court the following:

                                        I.

      Appellant requests additional time to review and prepare his brief. In the

last three weeks Appellant’s counsel has participated in a mediation that required

travel to Austin, represented a client in a last-minute BBB lemon law arbitration

and settlement discussions, and appeared for a contempt hearing which was also in

Austin.    Given this travel and a computer with a fried hard drive, counsel


                                        1
overlooked the email from the court that the record had been filed. These matters

that have consumed his time in the last few weeks and will continue to do so until

February 26, 2015, the date the brief is due. Appellant therefore requests an

extension of time until Monday, March 30, 2015 for the filing of Appellant’s brief.


                                         II.

      This is Appellant’s first request for an extension of time to file his brief

since the trial court’s record was filed on January 26, 2015. The extension is not

sought solely for delay, but that justice may be done.

                                         III.

      Appellee’s counsel opposes this request for an extension of time.

      WHEREFORE, Appellant requests that the Court grant his Motion and

designate Monday, March 30, 2015 as the deadline for filing Appellant’s brief.

                                                Respectfully Submitted,

                                                _/s/ Mark L. Aschermann______
                                                Mark L. Aschermann
                                                SBN 01368700
                                                BARRON & NEWBURGER, PC
                                                6300 West Loop South, Suite 341
                                                Bellaire, Texas 77401
                                                Telephone (713) 942-0808
                                                Facsimile (713) 942-0449
                                                maschermann@bn-lawyers.com
                                                ATTORNEYS FOR APPELLANT




                                          2
                      CERTIFICATE OF CONFERENCE

      This is to certify that I contacted counsel for Appellee Joseph M. Lella
regarding this motion for extension of time and that he and his client object to a 30
day extension of the deadline to file Appellant’s brief.

                                             _/s/ Mark L. Aschermann______
                                             Mark L. Aschermann




                         CERTIFICATE OF SERVICE

      This is to certify that on the 19th day of February, 2015, a true and correct
copy of the foregoing document was served on the parties listed below at the
address and in the manner indicated.

William M. Nichols                           _/s/ Mark L. Aschermann______
WILLIAM M. NICHOLS, P.C.                     Mark L. Aschermann
9601 McAllister Freeway, Suite 1250
San Antonio, Texas 78216-5150
Via Facsimile to (210) 340-8885




                                         3